 

 

 

Case 1:20-cv-11004-GBD Document 11 Filed 02/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee eee eee ee x
LEAH GRUNWALD, |
Plaintiff, :
-against- :
EXPERIAN INFORMATION SOLUTIONS, INC., :
Defendant. |

cece ence e eee ee ee eee eeeeeeeeees x

GEORGE B. DANIELS, District Judge:

   
 

 
  

Sn Lh MUNNCOTEUTEMe
MEK PI appear

os
oe.

     

a 6 ||

 

ORDER

20 Civ. 11004 (GBD)

The initial conference scheduled to occur on March 2, 2021 is hereby cancelled. A status

conference is set for June 1, 2021 at 9:45 a.m.

Dated: February 23, 2021
New York, New York

SO ORDERED.

GEORG iB. DANIELS

TED-STATES DISTRICT JUDGE

 

 
